CONCURRING OPINION
EKWall, Judge:
I concur in the result reached by my associates for the reason that counsel have agreed that the importation consists of “seedlings, pineapple fruit plants,” [italics supplied] and that said plants are of a tropical or semitropical nature. Otherwise, it would seem to me that the early decision of American Express Co. v. United States, T. D. 25211, G. A. 5645, holding that rooted rose cuttings were not “rose plants” but rather cuttings of plants, and dutiable under 252 of the act of 1897, would apply to pineapple slips, and that such pineapple slips would not have been entitled to free entry on the effective date of the Cuban Reciprocity Treaty of 1903.